Exhibit 10.55

 

as of February    , 2005

 

Form of Equity Issuance Agreement

 

A form of Equity Issuance Agreement substantially in this format will be
provided to certain lessors and lenders.

 

Ladies and Gentlemen:

 

This letter agreement (the “Agreement”) supplements one or more Agreement to
Amend Operative Documents (“AAOD”) executed by the parties.  In consideration
for the agreements of the undersigned [Owner/Loan] Participant (as defined in
the AAOD) (“Beneficiary”)  set forth in the AAOD, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
FLYi, Inc. (“FLYi”) and Beneficiary agree as follows. Capitalized terms that are
not defined in this Agreement shall have the meanings given to them in the AAOD.

 


SECTION 1.                                          ISSUANCE OF SHARES.


 


SUBJECT TO THE (A) EFFECTIVENESS OF THE AAOD AND (B) SATISFACTION OF ANY
REQUIREMENTS OF THE NASDAQ NATIONAL MARKET (“NASDAQ”), FLYI SHALL, NOT LATER
THAN FIFTEEN DAYS AFTER THE RESTRUCTURING DATE DELIVER TO THE BENEFICIARY THE
NUMBER OF SHARES OF COMMON STOCK OF FLYI SET FORTH ON THE ATTACHED SCHEDULE 1
(THE “SHARES”).


 


SECTION 2.                                          REPRESENTATIONS AND
WARRANTIES.


 

(a)                                  FLYi represents and warrants that as of the
date of this Agreement and as of the Restructuring Date:

 


(I)                                     THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY FLYI HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON THE PART OF FLYI;


 


(II)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY FLYI, AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF
FLYI, ENFORCEABLE AGAINST FLYI IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND BY GENERAL PRINCIPLES OF
EQUITY;


 


(III)                               THE ISSUANCE OF THE SHARES HEREUNDER HAS
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF FLYI, AND


 


(IV)                              WHEN DELIVERED TO THE BENEFICIARY IN
ACCORDANCE WITH THIS AGREEMENT, THE SHARES WILL BE DULY AND VALIDLY ISSUED AND
FULLY PAID AND NON-ASSESSABLE AND NOT SUBJECT TO ANY PREEMPTIVE OR OTHER SIMILAR
RIGHTS.


 

(b)                                 The Beneficiary represents and warrants that
as of the date of this Agreement and as of the Restructuring Date:

 

--------------------------------------------------------------------------------


 


(I)                                     THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT BY THE BENEFICIARY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, LIMITED LIABILITY COMPANY ACTION, PARTNERSHIP ACTION OR
BANKING OR TRUST COMPANY ACTION, AS THE CASE MAY BE, ON THE PART OF THE
BENEFICIARY; AND


 


(II)                                  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE BENEFICIARY AND CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF BENEFICIARY, ENFORCEABLE AGAINST THE BENEFICIARY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF
CREDITORS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 

(c)                                  The Beneficiary:

 


(I)                                     REPRESENTS THAT IT IS ACQUIRING THE
SHARES FOR ITS OWN ACCOUNT OR FOR AN ACCOUNT WITH RESPECT TO WHICH IT EXERCISES
SOLE INVESTMENT DISCRETION, AND THAT IT OR SUCH ACCOUNT, AS THE CASE MAY BE, IS
AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A) (1), (2), (3) OR
(7) UNDER THE SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A;


 


(II)                                  REPRESENTS THAT IT IS ACQUIRING THE SHARES
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION THEREOF;


 


(III)                               ACKNOWLEDGES THAT THE SHARES ARE BEING
OFFERED IN A TRANSACTION NOT INVOLVING ANY PUBLIC OFFERING WITHIN THE MEANING OF
SECTION 4(2) OF THE SECURITIES ACT, HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT AND MAY BE RE-OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY AS PERMITTED IN PARAGRAPH (IV) BELOW;


 


(IV)                              AGREES THAT (A) IT WILL NOT RE-OFFER, RESELL,
PLEDGE OR OTHERWISE TRANSFER SHARES, OTHER THAN (1) IN A TRANSACTION ENTITLED TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), (2) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (3) TO AN INSTITUTIONAL ACCREDITED
INVESTOR PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT, SUBJECT IN EACH CASE TO THE RECEIPT BY FLYI (I) FROM THE
PROPOSED TRANSFEREE OF A LETTER SUBSTANTIALLY IN THE FORM OF THIS
SECTION 2(C) AND (II) FROM THE TRANSFEROR OF SUCH OTHER EVIDENCE AS FLYI MAY
REQUEST (INCLUDING PRESENTATION OF AN OPINION FROM TRANSFEROR’S COUNSEL, WHICH
OPINION MUST BE REASONABLY ACCEPTABLE TO FLYI) TO THE EFFECT THAT SUCH RE-OFFER,
RESALE, PLEDGE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
AND IN COMPLIANCE WITH OTHER APPLICABLE LAWS, OR (4) PURSUANT TO A REGISTRATION
STATEMENT AS DESCRIBED IN SECTION 3 HEREOF; AND (B) IT WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER, PLEDGEE OR OTHER TRANSFEREE OF THE
SHARES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN THE PRECEDING CLAUSE
(A);

 

--------------------------------------------------------------------------------


 


(V)                                 ACKNOWLEDGES THAT THE CERTIFICATE
REPRESENTING THE SHARES WILL BEAR THE FOLLOWING LEGEND:


 

 “THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ACKNOWLEDGES THAT
SUCH SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND AGREES THAT (A) IT WILL NOT RE-OFFER,
RESELL, PLEDGE OR OTHERWISE TRANSFER SUCH SECURITIES OTHER THAN (1) IN A
TRANSACTION ENTITLED TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), (2) IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (3) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(A)(1), (2),
(3) OR (7) UNDER THE SECURITIES ACT PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT IN EACH CASE TO THE
RECEIPT BY FLYI, INC., (I) FROM THE PROPOSED TRANSFEREE OF A LETTER CERTIFYING
THAT SUCH PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING
THE SECURITIES FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TO DISTRIBUTION THEREOF AND CONTAINING CERTAIN OTHER CERTIFICATIONS,
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE AGREEMENT DATED AS OF
FEBRUARY __, 2005, BETWEEN FLYI, INC., AND THE BENEFICIARY AND (II) FROM THE
TRANSFEROR SUCH OTHER EVIDENCE AS FLYI, INC., MAY REQUEST (INCLUDING
PRESENTATION OF AN OPINION FROM TRANSFEROR’S COUNSEL, WHICH OPINION MUST BE
REASONABLY ACCEPTABLE TO FLYI) TO THE EFFECT THAT SUCH RE-OFFER, RESALE, PLEDGE
OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND IN
COMPLIANCE WITH OTHER APPLICABLE LAWS, OR (4) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT; AND (B) IT WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER, PLEDGEE OR OTHER
TRANSFEREE OF SECURITIES FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN THE
PRECEDING CLAUSE (A).”;

 


(VI)                              REPRESENTS THAT IT (A) HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE SHARES; (B) HAS HAD THE OPPORTUNITY TO
ASK QUESTIONS OF FLYI ABOUT, AND TO RECEIVE TO ITS SATISFACTION INFORMATION
ABOUT, THE BUSINESS AND FINANCIAL CONDITION OF FLYI; (C) IS FULLY CAPABLE OF
UNDERSTANDING AND EVALUATING THE RISKS ASSOCIATED WITH THE OWNERSHIP OF THE
SHARES; (D) HAS THE ABILITY TO BEAR THE ECONOMIC RISKS OF AN INVESTMENT IN THE
SHARES; AND (E) IS CAPABLE OF AND UNDERSTANDS THAT IT MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF AN INVESTMENT IN THE SHARES FOR AN INDEFINITE PERIOD OF
TIME; AND

 

--------------------------------------------------------------------------------


 


(VII)                           ACKNOWLEDGES THAT FLYI WILL RELY UPON THE TRUTH
AND ACCURACY OF THE FOREGOING ACKNOWLEDGEMENTS, REPRESENTATIONS AND AGREEMENTS,
AND AGREES THAT IF ANY OF SUCH ACKNOWLEDGEMENTS, REPRESENTATIONS AND AGREEMENTS
IS NO LONGER ACCURATE, IT WILL PROMPTLY NOTIFY FLYI.

 


SECTION 3.                                          REGISTRATION OF THE SHARES.


 

(a)                                  FLYi shall prepare and, as soon as
practicable but in no event after May 16, 2005, file with the Securities and
Exchange Commission a registration statement on the applicable form (the
“Registration Statement”) covering the resale of the Shares.  FLYi shall use
commercially reasonable efforts to cause the Registration Statement (i) to be
declared effective under the Securities Act of 1933 (“Securities Act”), and
(ii) to continue the effectiveness of such Registration Statement until the
earlier of (A) the second anniversary of the date the Shares are issued or
(B) the expiration of the holding period under Rule 144(k) under the Securities
Act that would be applicable to a sale by a non-affiliate (as defined in
Rule 144) of FLYi.

 

(b)                                 Notwithstanding anything herein to the
contrary, FLYi may suspend availability of the Registration Statement and the
related prospectus for a discrete period of time, upon (i) issuance by the SEC
of a stop order suspending effectiveness of the Registration Statement or the
initiation of proceedings under Section 8(d) or 8(e) of the Securities Act,
(ii) occurrence of any event or the existence of any fact as a result of which
the Registration Statement may contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made, or (iii) the occurrence or existence of any pending
development that in the reasonable discretion of FLYi, makes it appropriate to
suspend the availability of the Registration Statement.

 

(c)                                  In the case of clause (b)(ii) above, FLYi
shall prepare as promptly as practicable a post-effective amendment to the
Registration Statement or supplement to the related prospectus or any document
incorporated therein or file any other document that would be incorporated
therein so that such Registration Statement does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made.

 

(d)                                 FLYi will use commercially reasonable best
efforts to ensure that the use of the Registration Statement and related
prospectus may be resumed (i) in the case of clause (b)(i) above, as promptly as
practicable, and (ii) in the case of clause (b)(ii) above, as soon as, in the
sole judgment of FLYi, public disclosure of such event or fact would not be
prejudicial to or contrary to the interests of FLYi or, if necessary to avoid
unreasonable burden or expense, as soon as practicable thereafter and (z) in the
case of clause (b)(iii) above, as soon as in the reasonable discretion of FLYi,
such suspension is no longer appropriate.

 

--------------------------------------------------------------------------------


 


SECTION 4.                                          NOTICES.


 

All notices relating to this Agreement shall be in writing, and given by U.S.
mail, courier service or facsimile or any other customary means of
communication, and any such notice shall be effective when delivered to the
recipient thereof, to its address (including email address or facsimile number,
as the case may be) set forth below its signature of this Agreement.

 


SECTION 5.                                          MISCELLANEOUS.

 

(a)                                  This Agreement may be executed in
counterparts.  Any counterpart may be executed by facsimile signature and such
facsimile signature shall be deemed an original.  Each counterpart of this
Agreement including a signature page executed by each of the parties hereto
shall be an original, but all of such counterparts together shall constitute one
instrument.

 

(b)                                 This Agreement, including all schedules,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof; provided that, notwithstanding the foregoing, the
provisions of the AAOD and any confidentiality agreement between the parties
entered into in connection with the transactions contemplated hereby shall
survive the execution and delivery of this Agreement.

 

(c)                                  The provisions of this Agreement may be
modified or amended only by an instrument or instruments in writing signed by
each party hereto.

 


SECTION 6.                                          GOVERNING LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL.


 

(a)                                  THIS AGREEMENT IS BEING DELIVERED IN THE
STATE OF NEW YORK AND SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK.

 

(b)                                 Each of the parties hereto, to the extent it
may do so under applicable law, for purposes hereof, hereby (i) irrevocably
submits itself to the non-exclusive jurisdiction of the courts of the State of
New York sitting in the City of New York and the courts of the Commonwealth of
Virginia sitting in the County of Fairfax and to the non-exclusive jurisdiction
of the U.S. District Court for the Southern District of New York and the Eastern
District of Virginia, for the purposes of any suit, action or other proceeding
arising out of this Agreement, the subject matter hereof or thereof or any of
the transactions contemplated hereby or thereby brought by any party or parties
hereto or thereto, or their successors or permitted assigns and (ii) waives, and
agrees not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is improper
or that this Agreement or the

 

--------------------------------------------------------------------------------


 

subject matter hereof or any of the transactions contemplated hereby may not be
enforced in or by such courts.

 

(c)                                  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY OR THE SUBJECT MATTER OF ANY OF THE FOREGOING.

 

[Signature pages follow immediately.]

 

--------------------------------------------------------------------------------


 

The parties hereto have signed this Agreement as of the date first written
above.

 

 

Sincerely yours,

 

 

 

FLYI, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

45200 Business Court

 

Dulles, Virginia 20166

 

Attn:

[        ]

 

Fax:

[(   )     -       ]

 

Tel:

(703) 650-6000

 

 

Acknowledged and agreed:

 

 

 

 

(Beneficiary)

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

Attn:

[        ]

 

Fax:

[(    )    -       ]

 

Tel:

(     )      -        

 

 

--------------------------------------------------------------------------------


 

 

Name of Beneficiary

 

Number of Shares

 

 

 

[Insert # Shares]

 

--------------------------------------------------------------------------------